Order entered April 8, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00058-CV

   THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS-
                BRACKINS VILLAGE, Appellant

                                         V.

   WANETTE SIMS RUDD AND ALL OTHER OCCUPANTS, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-06231-C

                                     ORDER

      This appeal involves an action for eviction to recover possession of

residential property. On April 6, 2020, the Supreme Court of Texas issued its Ninth

Emergency Order Regarding the Covid-19 State of Disaster. The Supreme Court of

Texas ordered, in relevant part, that “[i]n any action for eviction to recover

possession of residential property under Chapter 24 of the Texas Property Code

and Rule 510 of the Texas Rules of Civil Procedure: . . . No trial, hearing, or other
proceeding may be conducted, and all deadlines are tolled, until after April 30,

2020.”

      The Ninth Emergency Order further provides that it “is effective

immediately and expires April 30, 2020, unless extended by the Chief Justice of

the Supreme Court.”

      In light of the Ninth Emergency Order and on our own motion, this Court

ABATES this appeal until April 30, 2020 unless the Chief Justice of the Texas

Supreme Court extends the Order. If the Chief Justice extends the Order, then this

appeal shall remain abated until such time that the Order expires.

              When the Ninth Order expires, this Court shall automatically reinstate

the appeal.


                                             /s/    LANA MYERS
                                                    PRESIDING JUSTICE